Title: From Thomas Jefferson to William H. Sargeant, 8 July 1786
From: Jefferson, Thomas
To: Sargeant, William H.



Sir
Paris July 8. 1786.

I have been honoured with your favor of June 15. inclosing a letter to young Mr. Bannister, which I have forwarded to him at Bourdeaux where he is at present. My last letter from him is dated June 5. He said his health was then incertain, sometimes tolerably well, at others less so. I wrote his father on the 6th. of May last, and shall take care to inform him as often as I can of the state of his son’s health.—I inclose you a copy of Mr. Morris’s agreement with the farmer’s general on the subject of tobacco; being that to which the order of the king and council refers. It could not be printed in time to send out with the copies of the order, whence  it may not have happened to come to your hands. I thank you kindly for your offer of bearing my letters to my friends in Virginia. I am unfortunately so engaged at this moment as to be unable to avail myself of it. Indeed it is not long since I have written to many of them. To such as enquire for me I will thank you to present my affectionate regard, which be pleased to accept of yourself also from Sir Your most obedient humble servt.,

Th: Jefferson

